internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil state medical center scholarship b c ailment d e x number y z number dollar amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called b the purpose of b to award as many as x scholarships up to the amount of y dollars each to deserving college students whose lives have been affected by c an estimated z individuals will be eligible to apply you will publicize b by posting physical solicitation materials in e and on your website is letter catalog number 58263t students can apply who meet the following basic criteria have been diagnosed with or have an immediate_family member parent grandparent sibling and child who has been diagnosed with c e isau s citizen entering or continuing college and currently enrolled at an accredited college or university in pursuit of a post-secondary degree in the u s preference given to residents in d e have maintained a minimum cumulative grade point average of e have an sat score of at least or an act score of at least applications must be submitted in english and accompany the following e acompleted and signed application if the applicant is under years of age the e application must be’singed by a parent or guardian a brief video or short essay a video application is preferred not required provided it does not exceed minutes or 100mb of data e an official transcript converted to a gpa scale e a letter or recommendation from an individual other than a family_member the letter of recommendation must be provided in one of the following ways o o inasealed envelope with the author’s signature placed over the envelope flap accompanying the application not sent separately directly from the individual via electronic mail e-mail provided the domain name of the e-mail address is clearly that of the educational_institution religious institution or place of employment where the individual is employed e a list with the name of person s diagnosed with c the relationship of such person s to the applicant the date on which the affected person s was were diagnosed a description of the type of c the treatment and the ultimate outcome e asigned statement from a licensed medical doctor verifying the affected person s e as current or past patient s a one-page essay of how or in what ways the applicant’s life has been affect by c or in what ways the applicant's life has been affected by the affected person s c members of the selection committee are selected by your governing body and will be replaced upon vacancy of a position an objective and nondiscriminatory basis applications and accompanying materials are submitted for the sole purposes of your consideration in awarding scholarships and therefore will not be returned to the applicant you reserve the right to modify or discontinue this scholarship program at any time without notice all applications will be considered and issued on recipients will be selected based on prior academics performance on standardized tests recommendations application documents and how their life has been affected by c funds will be distributed directly to the school which must be an accredited college or university located in the united_states which presents formal instruction as its primary function normally maintains a regular faculty of qualified teachers and a regularly letter catalog number 58263t scheduled curriculum and normally has a regularly enrolled body of students in attendance at a campus where educational activities are regularly carried on you will ensure funds are used for intended purposes and maintain discretion and control_over funds by making distributions directly to the institute you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring _ you will maintain all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable expendiiure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant - the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the office of exempt_organizations at internal_revenue_service exempt_organizations determinations letter catalog number 58263t e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely holly o paz director exempt_organizations rulings and agreements letter catalog number 58263t
